DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wo 2019/211083.
The scope of the claimed invention is drawn to a method for forming an Extreme Ultraviolet Lithography (EUVL) pellicle, the method comprising: coating a carbon nanotube (CNT) membrane; and mounting the CNT membrane to a pellicle frame; wherein coating the CNT membrane comprises: pre-coating CNTs of the membrane with a seed material; and forming an outer coating on the pre-coated CNTs, the outer coating covering the pre-coated CNTs, the forming of the outer coating comprising depositing a coating material on the pre-coated CNTs by atomic layer deposition.
	The relied upon prior art describes, teaches and suggests the claimed embodiments.  The prior art discloses (Par. 0034) a method for forming an EUVL pellicle, the method comprising: coating a carbon nanotube (CNT) membrane, and mounting the (CNT) membrane to a pellicle frame (Par. 0029), wherein coating the (CNT) membrane comprises: pre-coating of the membrane with a seed material (Par. 0034: ‘The metal nitride may serve as a seeding layer’) by atomic layer deposition, and forming an outer coating on the pre-coated (CNT), the outer coating covering the pre-coated (CNT), the forming of the outer coating comprising depositing a coating material on the pre-coated (CNT) by atomic layer deposition.  Par. 0034: ‘the metal nitride may serve as a layer onto which another layer, which may be
referred to as a capping layer, is provided. The capping layer may comprise any suitable
material, including ruthenium, molybdenum, boron, zirconium.  Par. 0007: ' Known pellicles may comprise, for example, a freestanding membrane such as a silicon membrane, silicon nitride, graphene or graphene derivatives, carbon nanotubes, or other membrane materials’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737